1 iSHORTESS, C.J.,
concurring.
Under Louisiana Revised Statute 3:4278.1, a good-faith tree pirate is one who should know his actions of cutting, felling, destroying, removing, diverting trees, or directing or causing his agent or employee to do so, are without the consent of the owner of the trees. An abstractor or title examiner does none of those things. While he may be liable for malpractice for negligently preparing an abstract or title examination, he is not=a tree pirate, and neither he nor his liability insurer should be held liable for treble damages under this statute.
I respectfully concur.